Citation Nr: 9916769	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  91-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease.  

2.  Entitlement to an increased rating for a low back 
disability, classified as chronic mechanical low back pain 
with right sacroiliac joint dysfunction, currently rated as 
20 percent disabling.  

3.  Entitlement to an increased (compensable) rating for a 
psychiatric disability, classified as a mood disorder with 
depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from September 1990 to June 
1996. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Montgomery, Alabama, Regional Office (hereinafter RO).  
In November 1998, a hearing was held at the RO before the 
Board Member signing this document, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998). 


REMAND

In testimony presented at the November 1998 hearing, the 
veteran referred to treatment for the disabilities at issue 
shortly before the hearing, to include within one month prior 
the hearing.  The veteran testified at this hearing that 
there are some medical records, including some located at the 
VA medical center in Montgomery, Alabama, that have not been 
obtained by the RO.  

Adding to the uncertainty of whether the record is sufficient 
to equitably adjudicate the claims on appeal is the fact that 
the record at this time is incomplete to the extent that it 
appears that claims file(s) pertaining to the veteran are not 
currently before the Board.  In this regard, reference was 
made by the Board in the September 1998 Board Remand to 
documents then of record (e.g. October 1996 and July 1997 
rating decisions, January 1997 Substantive Appeal, April 1997 
hearing transcript, and July 1997 Supplemental Statement of 
the Case) that are not contained in the claims files 
currently before the Board.  An administrative attempt to 
obtain these other records was not successful.  Accordingly, 
the Board concludes that in order to fulfill the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a) (West 
1991), this case must be REMANDED for the following 
development: 

1.  The RO is to attempt to obtain all 
claims files pertaining to the veteran, 
including the file containing the 
documents listed above referenced by the 
Board in the September 1998 Remand.  

2.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment by any physicians, hospitals 
or treatment centers (private or VA) who 
provided him with relevant evaluation or 
treatment for a gastrointestinal 
disorder, low back disorder or 
psychiatric disorder, including, but not 
limited to, the VA Medical Center at 
Montgomery and the Dale Medical Center in 
Ozark, Alabama.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to obtain any 
and all medical or treatment records or 
reports relevant to the claims on appeal, 
including, but not limited to, all 
pertinent VA treatment.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained and not 
already of record, should be associated 
with the claims file.  The claims file 
should contain documentation of the 
attempts made to obtain additional 
treatment records, and the veteran and 
his representative should be informed of 
any negative results and provided with an 
opportunity to obtain the records.  
38 C.F.R. § 3.159 (1998).

3.  The veteran and his representative 
are informed that while the case is 
undergoing development, they are free to 
submit any additional argument or 
evidence that they may desire to submit.

Following completion of the requested development, the RO 
should review the evidence and determine whether the claims 
on appeal may be granted.  If any of these claims are denied, 
the veteran and his representative should be issued a 
supplemental statement of the case, to include citations to 
the relevant laws and regulations as needed, and the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal, and the Board does not intimate an 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


